Exhibit 10.1
 
 
AGREEMENT FOR CHAIRMAN OF BOARD OF DIRECTORS

--------------------------------------------------------------------------------

 
This Agreement for Chairman of Board of Directors (the "Agreement") is effective
[DATE],
 
BETWEEN:
Cinnabar Ventures, Inc. (the "Company"), a company organized and existing under
the laws of Nevada, with its head office located at:
     
17595 S Tamiami Trail, Suite 300
Fort Myers, FL 33908
   
AND:
Linda Starr (the "Director"), an individual located at:
     
4415 Lago Viento
Austin, TX 78734

 
THIS AGREEMENT is made and entered into effective as of February 7, 2010 (the
"Effective Date"), by and between Cinnabar Ventures, Inc. a Nevada corporation,
("Company") and Linda Starr, an individual ("Director").
 
1. `    TERM
 
a)  
This Agreement shall continue for a period of three years from the Effective
Date and shall continue thereafter for as long as Director is elected as
Chairman of the Board of Directors ("Chairman") of Company.

 
b)  
Notwithstanding the foregoing and provided that Director has neither voluntarily
resigned nor been terminated for "cause", Company agrees to use its best efforts
to reelect Director to the Board for a period of two years at the 2013 Annual
Meeting of the Shareholders.

 
2.     POSITION AND RESPONSIBILITIES
 
a)  
Position. Company hereby retains Director to serve as Chairman of the Board of
Directors. Director shall perform such duties and responsibilities as are
normally related to such position in accordance with Company's bylaws and
applicable law, including those services described on Exhibit A, (the
"Services"), and Director hereby agrees to use his best efforts to provide the
Services. Director shall comply with the statutes, rules, regulations and orders
of any governmental or quasi-governmental authority, which are applicable to the
performance of the Services, and Company's rules, regulations, and practices as
they may from time-to-time be adopted or modified.

 
b)  
Other Activities. Director may be employed by another company, may serve on
other Boards of Directors or Advisory Boards, and may engage in any other
business activity (whether or not pursued for pecuniary advantage), as long as
such outside activities do not violate Director's obligations under this
Agreement or Director's fiduciary obligations to the shareholders, except as set
forth in Exhibit B. The ownership of less than a 6 % interest in an entity, by
itself, shall not constitute a violation of this duty.

 
c)  
Except as set forth in Exhibit B, Director represents that, to the best of his
knowledge, Director has no outstanding agreement or obligation that is in
conflict with any of the provisions of this Agreement, and Director agrees to
use his best efforts to avoid or minimize any such conflict and agrees not to
enter into any agreement or obligation that could create such a conflict,
without the approval of the Chief Executive Officer or a majority of the Board
of Directors.

 
 

 

--------------------------------------------------------------------------------

Agreement For Chairman Of Board Of Directors   Page 1 of 8

 
 
 

--------------------------------------------------------------------------------


 
 
d)  
If, at any time, Director is required to make any disclosure or take any action
that may conflict with any of the provisions of this Agreement, Director will
promptly notify the Chief Executive Officer or the Board of such obligation,
prior to making such disclosure or taking such action.

 
3.     COMPENSATION AND BENEFITS
 
a)  
Director's Fee. In consideration of the services to be rendered under this
Agreement, Company shall pay Director a fee at the rate of $120,000 per year,
which shall be paid monthly, in advance, at a rate of $10,000 per month.

 
b)  
Stock and Stock Options. Company acknowledges that Director is an owner of both
Common and Preferred Stock and holds an option to purchase stock in Company, and
that the rights attributable to these securities (the "Securities") shall not be
affected by the execution of this Agreement. In addition, in consideration of
the services to be rendered under this Agreement, Company agrees to grant
Director the following 500,000 stock options subject to the approval of the
Board of Directors (the "Options"): (1) an option to purchase 500,000 shares of
Company's Stock at an exercise price of $0.01 per share, which shall be fully
vested on the Effective Date.

 
c)  
In the event (i) of a merger, change in control or sale of Company or (ii)
Director either is terminated as a board member or is not reelected, where the
Director has not engaged in conduct during his tenure on the board which would
constitute "cause" for such termination, as determined by a majority vote of the
disinterested board members, any additional shares granted which are unvested
shall immediately become fully vested.

 
d)  
Termination for Cause. Company shall have the right to terminate this Agreement
and Executive's employment hereunder for cause upon written notice to Executive.
The term "cause" shall mean Executive must have (i) been willful, gross or
persistent in Executive's inattention to Executive's duties or Executive
committed acts which constitute willful or gross misconduct and, after written
notice of the same has been given to Executive and he has been given an
opportunity to cure the same within thirty (30) days after such notice; or (ii)
committed fraud against the Company. If Executive's employment is terminated for
cause, as defined above, and Executive does not consent to such termination, the
existence of such cause shall be determined by an independent arbitrator
appointed by the American Arbitration Association. In connection with the
appointment of an arbitrator, both parties agree to submit the question to final
and binding arbitration by an appointee of the American Arbitration Association
and to cooperate with the arbitrator, with all costs of arbitration paid by the
Company.

 
e)  
The removal of Director as Chairman, by itself, shall not affect the vesting
schedule. The Options shall be subject to the terms and conditions of Company's
standard Stock Option Agreement, as modified by this Agreement. During the term
of this Agreement, Director may be granted additional stock options or other
equity rights, as determined by Company's Compensation Committee, in its sole
discretion.

 
f)  
Benefits. Company will provide Director and their household with medical,
dental, eye-care, disability and life insurance benefits in accordance with the
benefit plans established by Company for its senior executives (as may be
amended from time to time in Company's sole discretion) to the extent allowed
under the terms of such plans and will pay all premiums for coverage of Director
and his family, including his domestic partner. Director shall also be eligible
to participate in any additional benefits made generally available by Company to
its senior executives, to the extent allowed by the benefit plans established by
Company, which may be amended or terminated at any time in Company's sole
discretion; except that Director shall not be entitled to any paid vacation
leave.

 
g)  
Expenses. The Company shall reimburse Director for all reasonable business
expenses incurred in the performance of his duties hereunder in accordance with
Company's expense reimbursement guidelines

 
 

--------------------------------------------------------------------------------

Agreement For Chairman Of Board Of Directors   Page 2 of 8

 
 

--------------------------------------------------------------------------------


 
 
h)  
Indemnification. Company shall defend and indemnify Director at Company's sole
expense to the full extent of applicable state, federal, and international law
with respect to all claims, causes of action and adversarial proceedings of
every nature to which Executive is or may become subjected in her role as an
Officer or Director of Company and Executive shall have the right to select his
own counsel. Company's indemnification duty shall survive the termination or
expiration of this Agreement. In the event that Company elects to change
coverage or carriers for its Directors and Officers insurance ("D & 0
Insurance"), Company shall notify Executive of such change and arrange to
purchase, at a minimum, a five-year tail policy for such former insurance policy
at the sole expense of Company and deliver evidence of such tail policy to
Executive within five (5) days after termination of Company's existing D & 0
Insurance.

 
i)  
Records. Director shall have reasonable access to books and records of Company,
as necessary to enable Director to fulfill his obligations as a Director of
Company.

 
4.     TERMINATION
 
a)  
Right to Terminate. At any time, Director may be removed as Chairman as provided
in Company's Certificate of Incorporation, as amended, bylaws, as amended, and
applicable law. Director may resign as Chairman or Director as provided in
Company's Certificate of Incorporation, as amended, bylaws, as amended, and
applicable law. Notwithstanding anything to the contrary contained in or arising
from this Agreement or any statements, policies, or practices of Company,
neither Director nor Company shall be required to provide any advance notice or
any reason or cause for termination of Director's status as Chairman, except as
provided in Company's Certificate of Incorporation, as amended, Company's
bylaws, as amended, and applicable law.

 
b)  
Effect of Termination as Chairman Upon a termination of Director's status as
Chairman, in which Director remains a Director, this Agreement will terminate,
and the Company and Director will sign the Company's standard Director's
Agreement, in effect at the time of the termination, subject to any
modifications to which both parties mutually agree; provided, however, following
such termination and for as long as Director continues to serve as a Director of
the Company, the Company will continue to provide Director

 
c)  
and his household with medical, dental and eye-care benefits provided by Section
3(g) and will pay all premiums for coverage of Director and his family,
including his household members under such benefit plans as provided in Section
3(g) to the extent allowed under applicable law. Except as provided herein, the
Company shall pay to Director all compensation and benefits to which Director is
entitled up through the date of termination, and thereafter, all of the
Company's obligations under this Agreement shall cease.

 
d)  
Effect of Termination as Director. Upon a termination of Director's status as a
Director, this Agreement will terminate; Company shall pay to Director all
compensation and benefits to which Director is entitled up through the date of
termination; and Director shall be entitled to his rights under Florida and any
other applicable law. Thereafter, all of Company's obligations under this
Agreement shall cease, except as provided in Sections Section 5.

 
5.     TERMINATION OBLIGATIONS
 
 
a) Director agrees that all property, including, without limitation, all
equipment, tangible proprietary information, documents, records, notes,
contracts, and computer-generated materials provided to or prepared by Director
incident to his services belong to Company and shall be promptly returned at the
request of Company.

 
 

--------------------------------------------------------------------------------

Agreement For Chairman Of Board Of Directors   Page 3 of 8

 
 

--------------------------------------------------------------------------------


 
 
b)  
Upon termination of this Agreement, Director shall be deemed to have resigned
from all offices then held with Company by virtue of his position as Chairman,
except that Director shall continue to serve as a director if elected as a
director by the shareholders of Company as provided in Company's Certificate of
Incorporation, as amended, Company's bylaws, as amended, and applicable law.

 
c)  
Director agrees that following any termination of this Agreement, he shall
cooperate with Company in the winding up or transferring to other directors of
any pending work and shall also cooperate with Company (to the extent allowed by
law, and at Company's expense) in the defense of any action brought by any third
party against Company that relates to the Services.

 
d)  
The Company and Director agree that their obligations under this Section, as
well as Section 6, shall survive the termination of this Agreement.

 
6.     NONDISCLOSURE OBLIGATIONS
 
Director shall maintain in confidence and shall not, directly or indirectly,
disclose or use, either during or after the term of this Agreement, any
Proprietary Information (as defined below), confidential information, or trade
secrets belonging to Company, whether or not it is in written or permanent form,
except to the extent necessary to perform the Services, as required by a lawful
government order or subpoena, or as authorized in writing by Company. These
nondisclosure obligations also apply to Proprietary Information belonging to
customers and suppliers of Company, and other third parties, learned by Director
as a result of performing the Services.
 
"Proprietary Information" means all information pertaining in any manner to the
business of Company, unless
i)  
the information is or becomes publicly known through lawful means;

 
ii)  
the information was part of Director's general knowledge prior to his
relationship with Company; or

 
iii)  
the information is disclosed to Director without restriction by a third party
who rightfully possesses the information and did not learn of it from Company.

 
7.    DISPUTE RESOLUTION
 
a)  
Jurisdiction and Venue. The parties agree that any suit, action, or proceeding
between Director (and his attorneys, successors, and assigns) and Company (and
its affiliates, shareholders, directors, officers, employees, members, agents,
successors, attorneys, and assigns) relating to the Services or the termination
of those Services shall be determined by an independent arbitrator appointed by
the American Arbitration Association. In connection with the appointment of an
arbitrator, both parties agree to submit the question to final and binding
arbitration by an appointee of the American Arbitration Association and to
cooperate with the arbitrator, with all costs of arbitration paid by the
Company.

 
b)  
The parties irrevocably waive, to the fullest extent permitted by Florida law,
any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. If any one or more provisions of
this Section shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

 
c)  
Attorneys' Fees. Should any litigation, arbitration or other proceeding be
commenced between the parties concerning the rights or obligations of the
parties under this Agreement, the party prevailing in such proceeding shall be
entitled, in addition to such other relief as may be granted, to a reasonable
sum as and for its attorneys' fees in such proceeding. This amount shall be
determined by the court in such proceeding or in a separate action brought for
that purpose.

 
 

--------------------------------------------------------------------------------

Agreement For Chairman Of Board Of Directors   Page 4 of 8

 
 
 
 
 

--------------------------------------------------------------------------------


 
 
d) In addition to any amount received as attorneys' fees, the prevailing party
also shall be entitled to receive from the party held to be liable, an amount
equal to the attorneys' fees and costs incurred in enforcing any judgment
against such party. This Section is severable from the other provisions of this
Agreement and survives any judgment and is not deemed merged into any judgment.

 
8.   ENTIRE AGREEMENT
 
This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Director's relationship solely with respect to his position as
Chairman with Company. This Agreement entirely supersedes and may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements pertaining to Director's relationship as Chairman or Director.
Agreements related to Director's ownership of the Securities are not affected by
this Agreement.
 
9.   AMENDMENTS; WAIVERS
 
This Agreement may not be amended except by a writing signed by Director and by
a duly authorized representative of the Company other than Director. Failure to
exercise any right under this Agreement shall not constitute a waiver of such
right.
 
10.   ASSIGNMENT
 
Director agrees that Director will not assign any rights or obligations under
this Agreement, with the exception of Director's ability to assign rights with
respect to the Securities. Nothing in this Agreement shall prevent the
consolidation, merger or sale of Company or a sale of all or substantially all
of its assets.
 
11.   SEVERABILITY
 
If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.
 
12.   GOVERNING LAW
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida without regards to principles of conflicts of law.
 
13.   INTERPRETATION
 
This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Captions are used for reference purposes
only and should be ignored in the interpretation of the Agreement.
 
14.   BINDING AGREEMENT
 
Each party represents and warrants to the other that the person(s) signing this
Agreement below has authority to bind the party to this Agreement and that this
Agreement will legally bind both Company and Director. This Agreement will be
binding upon and benefit the parties and their heirs, administrators, executors,
successors and permitted assigns. To the extent that the practices, policies, or
procedures of Company, now or in the future, are inconsistent with the terms of
this Agreement, the provisions of this Agreement shall control. Any subsequent
change in Director's
 
 
 

--------------------------------------------------------------------------------

Agreement For Chairman Of Board Of Directors   Page 5 of 8

 
 

--------------------------------------------------------------------------------


 
duties or compensation as Chairman will not affect the validity or scope of the
remainder of this Agreement.
 
15.   DIRECTOR ACKNOWLEDGMENT
 
Director acknowledges Director has had the opportunity to consult legal counsel
concerning this Agreement, that Director has read and understands the
Agreement,  that Director is fully aware of its legal effect, and that Director
has entered into it freely based on his own judgment and not on any
representations or promises other than those contained in this Agreement.
 
16.   COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Facsimile or PDF copies shall be considered originals for
all purposes.
 
17.   DATE OF AGREEMENT
 
The parties have duly executed this Agreement as of the date first written
above.
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
COMPANY
 
DIRECTOR
          /s/  Linda Starr  Authorized Signature   Authorized Signature        
  LINDA STARR, DIRECTOR  Print Name and Title   Print Name and Title      



 
 
 

--------------------------------------------------------------------------------

Agreement For Chairman Of Board Of Directors   Page 6 of 8

 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT A
DESCRIPTION OF SERVICES
 
Responsibilities as Director. Director shall have all responsibilities of a
Director of the Company imposed by Nevada or applicable law, the Certificate of
Incorporation, as amended, and Bylaws, as amended, of Company. These
responsibilities shall include, but shall not be limited to, the following:
 
1. Attendance. Use best efforts to attend scheduled meetings of Company's Board
of Directors;
 
2. Act as a Fiduciary. Represent the shareholders and the interests of Company
as a fiduciary; and
 
3. Participation. Participate as a full voting member of Company's Board of
Directors in setting overall objectives, approving plans and programs of
operation, formulating general policies, offering advice and counsel, serving on
Board Committees, and reviewing management performance.
 
 
 
 
 

--------------------------------------------------------------------------------

Agreement For Chairman Of Board Of Directors   Page 7 of 8

 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT B
AUTHORIZED ACTIVITIES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Agreement For Chairman Of Board Of Directors   Page 8 of 8

 
 